Dissenting Opinion by
Judge Kalish:
I dissent, respectfully.
There was testimony from the petitioner’s doctor that the prescribed cream and lotion were medically necessary to avoid infection. The petitioner testified that she tried numerous other alternatives, none of which worked to relieve her son’s condition; that her son was hospitalized three times because of this condition and suffered infection “for not having right medication”; and that when untreated, her son’s skin was more susceptible to infection.
*162The doctor for the Department of Public Welfare (DPW) testified that the petitioner did not meet the necessary criteria that he had devised for an exception; that the lack of these items would not result in serious harm; that these moisturizers are not exceptional; that dermatitis cannot be expected to be improved by the use of this lotion; and that alternatives were available.
“While a state need not provide funding for all medical treatment . . . and may adopt reasonable standards to determine the extent of medical services it will provide, it may not employ that discretion to eliminate entirely from reimbursement those medical services certified by a qualified physician as being niedically necessary.” Marsh v. Department of Public Welfare, 48 Pa. Commonwealth Ct. 216, 220, 409 A.2d 926, 928 (1979), quoting Roe v. Casey, 464 F. Supp. 487, 500 (E.D. Pa. 1978).
Without making any specific findings, the hearing examiner simply found that since a fee bill has been established for possible alternatives, the appeal must be denied. This was done in the face of a certification by a qualified physician that the items were medically necessary.
Since the administration by an agency of its program involves a great deal of discretion, this court will not disturb its exercise in the absence of a manifest 'abuse -or a purely arbitrary execution of duty. Nolf v. Department of Public Welfare, 69 Pa. Commonwealth Ct. 398, 452 A.2d 574 (1982). The examiner acted arbitrarily and abused its discretion.